Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
Applicant is respectfully informed that claim 9 remains withdrawn from examination even though the applicant’s status identifier fails to show the claim as withdrawn.  Applicant is directed to correct the status identifier. 
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 24 (species B requires that the first and second flaps shift in the same direction (figs 6a-b).  This an independent or distinct species from the species originally examined (species A) requiring the flaps to overlap (fig 6c-d).  The species are mutually exclusive.
In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) the inventions require a different field of search (for example searching electronic resources, or employing different search queries); 

(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5 and 10-12 and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stevenson et al. (US 2004/0218990).
As to claim 1 and 5, Stevenson discloses an apparatus comprising: a node capable of being additively manufactured including a first surface.; a second surface opposite 


    PNG
    media_image1.png
    527
    707
    media_image1.png
    Greyscale


As to claims 10-11, Stevenson discloses the apparatus further comprises: the injected substance 42; and structure 14 inserted in the recess, such that a portion 22 of the structure is seated within the recess, and the second surface and the third surface surround the portion of the structure, wherein the seal member is arranged between the second surface and the portion of the structure, such that the seal member provides a seal between the second surface and the portion of the structure (see annotated fig. fig 1-2, para 18-28). 
As to claim 11, 14 is a tube (fig 1, 6a).  As to claim 12, Stevenson discloses wherein the seal member creates an enclosed, sealed space between the node and the portion of the structure, and wherein the second surface is configured to be adhered to the portion of the structure by an adhesive 42 in the enclosed, sealed space fig above, (1-2, para 18-28). 
As to claim 23, the channel comprises a first channel portion and a second channel portion, the first channel portion extending into the body of the additively manufactured node from the first surface, the second channel portion extending into the body from the second surface, wherein the first channel portion meets the second channel portion in the body, and wherein the second channel portion is greater in size than the first channel portion in at least one dimension (length dimension, see annotated fig).

Allowable Subject Matter
Claims 7, 8, 13 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/3/21 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748